Citation Nr: 0805856	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-39 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for benign prostate 
hypertrophy (BPH) with urinary frequency or dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service in the U.S. Army from April 
1953 to April 1959.  He also had subsequent periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In pertinent part, this rating decision 
denied service connection for GERD and benign prostate 
hypertrophy with urinary dysfunction.  The veteran's 
disagreement with these denials of service connection led to 
this appeal.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The veteran had upper gastrointestinal symptoms during 
service but there is no medical evidence of an upper 
gastrointestinal disease, to include GERD until many years 
post-service and there is no competent evidence that links 
such to any incident of active service, ACDUTRA or INACDUTRA, 
to include an alleged injury.

3.  The veteran had urinary complaints during service and 
episodes of cystitis and urethritis; however, there is no 
medical evidence of a current diagnosis of either disorder; 
there is no medical evidence of BPH until many years post-
service and there is no competent evidence of a causal link 
between a current diagnosis of a genitourinary disorder 
manifested by urinary frequency or dysfunction, to include 
BPH, to any incident of active service, ACDUTRA, or 
INACDUTRA, to include an alleged injury.
CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active service, 
nor was it incurred during ACDUTRA or INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2007).

2.  BPH with urinary dysfunction was not incurred in or 
aggravated by active service, nor was it incurred during 
ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the veteran has been issued VCAA notification 
letters in October 2003, January 2004, and April 2006.  These 
notices fulfilled the provisions of 38 U.S.C.A. § 5103(a).  
The veteran has been informed about the information and 
evidence not of record that is necessary to substantiate his 
claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  

In addition, the October 2003 VCAA letter informed the 
veteran that any or all of the following types of evidence 
would help VA made its decision regarding the veteran's claim 
for benefits:  the dates of medical treatment during service; 
statements from persons who knew the veteran when he was in 
service and knew of any disability that the veteran had while 
on active duty; records and statements from service medical 
personnel; employment physical examinations; pharmacy 
prescription records; and insurance examination reports.  
After consideration of the contents of the October 2003 
letter, the Board finds that the contents of this letter 
substantially satisfied the requirement that the veteran be 
informed to provide any evidence in his possession that 
pertains to the claims.  

In the April 2006 letter, the veteran was explicitly informed 
to send any evidence in the veteran's possession that 
pertained to his claims.  Further, the April 2006 
notification letter informed the veteran of how a disability 
rating and an effective date is established.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The October 2003 and January 2004 notification 
letters were furnished to the veteran prior to the April 2004 
RO decision that is the subject of this appeal, and thus, 
these letters were timely.

The April 2006 VCAA notification letter, however, which for 
the first time informed the veteran of how to establish a 
disability rating and an effective date, was issued 
subsequent to the rating decision and statement of the case.  
This notice, therefore, was not timely.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, 487 F.3d 
881, at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005) 
(Mayfield I), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Veterans Court's holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield I, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield I, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield I, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield I, supra, at 
128.

In the instant case, timely notice of the two Dingess 
elements would not have operated to alter the outcome in the 
instant case where competent evidence linking the current 
disabilities, for which the veteran seeks service connection, 
to service is lacking.  Sanders, at 887 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  In view of the foregoing, the Board cannot 
conclude that this defect in timing affected the essential 
fairness of the adjudication, and therefore the presumption 
of prejudice is rebutted.  Id., at 889.  

While the appellant does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the appellant contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the veteran.  
The claims file includes service medical records and VA and 
private medical records.

The Board notes that the veteran has not been provided with a 
VA medical examination in which an examiner provided an 
opinion regarding whether the disabilities claimed on appeal 
are service connected.  In disability compensation claims, 
the Secretary must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4).  In McLendon, the Court found that element (3) 
listed above only requires that the evidence "indicates" 
that there "may" be a nexus between elements (1) and (2) 
noted above.  Evidence that "indicates" that a current 
disability "may be associated" with military service 
includes:  Medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits and credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

In this case, however, as will discussed in greater detail 
below, there is no medical evidence of a chronic upper 
gastrointestinal disease, to include GERD; or a chronic 
genitourinary disease manifested by urinary frequency or 
dysfunction, to include BPH, until many years after active 
service and there is no competent evidence that links either 
disability at issue to the veteran's active service, ACDUTRA 
or INACDUTRA.  Under these circumstances, VA is not required 
to obtain a VA examination or opinion.  38 C.F.R. 
§ 3.159(c)(4); McLendon, supra.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Law and Regulations 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2007); 38 C.F.R. § 3.6(a) 
and (d) (2007).  

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2007).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002 & Supp. 2007).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran filed his current claims for service connection 
in October 2003.  In his application for compensation, he 
noted that he began to have stomach problems immediately 
after active service and while in the Reserves.  The veteran 
characterized the claims as stomach problems, including 
gastroesophageal reflux and urinary problems including BPH.  
In a December 2003 letter, the veteran indicated that while 
in training he hit the ground and sustained trauma to his 
stomach and testicles.  The Board notes that service 
connection is in effect for a left inguinal hernia.

In another December 2003 document, the veteran provided a 
timeline of his service and medical history.  He noted that 
he sought treatment in 1949, prior to service, for "inguinal 
bladder problems."  He also listed that he sought treatment 
for stomach problems in 1970 and was quarantined for yellow 
fever and stomach problems for two weeks in 1973.  He noted 
that he again sought treatment in 1986 for stomach problems.  
In his May 2004 notice of disagreement, the veteran related 
his BPH with urinary frequency disability to sleeping in the 
snow in a pup tent during service.

The Board notes that the record contains records from the 
veteran's reserve duty and in his October 2003 claim the 
veteran indicated that the disabilities began in 1970, while 
on Reserve duty.  

Service medical records include an April 1953 report of 
medical examination completed at the time of the veteran's 
enlistment.  No disabilities were noted.  In a May 1958 
medical record, the veteran was noted to have had stomach 
pain for the past two weeks.  Impression was lower back pain 
secondary to lumbar lordosis.  In a July 1957 record, the 
veteran complained of frequency of urination.  The veteran 
was found to have polyuria of uncertain amount and etiology.  
In September 1957, the veteran was noted to have dysuria, 
dribbling and cystitis.   In November 1957, the veteran again 
sought treatment for urinary frequency and was diagnosed as 
having urethritis.  In the February 1959 report of medical 
examination, competed prior to the veteran's discharge from 
service, no disabilities were noted.  In the report of 
medical history the veteran completed at this time, the 
veteran indicated that he had or had a history of frequent or 
painful urination.  He indicated that he did not have a 
history of frequent indigestion.  

In an August 1976 Report of Medical History, completed as 
part of his duties with the Reserves, the veteran marked that 
he had or had a history of stomach, liver and intestinal 
trouble and frequent or painful urination.  In an October 
1976 Report of Medical Examination, no disabilities related 
to GERD or BPH with urinary dysfunction were noted. 

In a private medical treatment document that appears to be 
dated in 1987, a clinician noted that the veteran had severe 
indigestion.  In an October 1994 private treatment record, 
the clinician noted that the veteran's stomach "burns."

In a September 1995 private medical letter, a doctor noted 
that the veteran had diabetes mellitus and BPH, both of which 
required the veteran to urinate frequently.  
An August 2002 private medical record indicates that the 
veteran sought treatment after he had blood in his stools.  

A September 1997 private treatment record indicates that the 
veteran complained of urinary frequency at night.  In a 
September 2002 private treatment record, a medical doctor 
found that the veteran had Barrett's esophagus and GERD.  
Additional treatment record document that the veteran has 
been diagnosed as having GERD and BPH.

In February 2004, the veteran underwent a VA examination, but 
the examiner evaluated the residuals of the left inguinal 
hernia and no other disabilities.




Analysis:  GERD

The Board finds that service connection for GERD is not 
warranted.  Service medical records do show that the veteran 
sought treatment for stomach pain, but the clinician found 
that it was related to back pain.  Further, although the 
veteran marked that he had a history of "stomach, liver and 
intestinal trouble" in the August 1976 Report of Medical 
History, there is no medical evidence that the veteran was 
diagnosed as having GERD at this time, and the Board also 
notes that there is indication that the veteran has a history 
of hepatitis or liver disease, which falls within the 
categories of stomach, liver and intestinal trouble.  Thus, 
there is no medical evidence supporting a finding of in-
service GERD and the veteran has not specifically claimed 
that he incurred an upper gastrointestinal disorder, to 
include GERD, during ACDUTRA service, nor has he claimed that 
he has such disease as a result of an injury during 
INACDUTRA.    

In addition, the first medical evidence documenting that the 
veteran had indigestion after service is dated in 1987, and 
earliest dated medical evidence that the veteran was 
diagnosed as having GERD is dated in September 2002, many 
years after service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that weighs against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  In other words, this type of evidence is too remote 
to be causally linked.  To the extent that the veteran's 
contention that he has had GERD or other stomach disorder 
since service reflects continuity of symptomatology (see 
38 C.F.R. § 3.303), it is outweighed by the absence of any 
contemporaneously recorded medical evidence indicative of 
GERD or other stomach disorder until decades after active 
service.  Id. 

The Board is cognizant that the veteran contends that his 
GERD is attributable to service.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In elaborating on the question of the veteran's lay 
statements regarding an earlier diagnosis of GERD and 
continuity of relevant symptomatology, the Board notes that, 
in Jandreau v. Nicholson, No. 2007-4019 WL 1892301 Vet. App. 
July 3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

In the Board's judgment, the disability in question, 
gastroesophageal reflux disease, which is normally diagnosed, 
at least in part, upon radiographic study, is not the type of 
disability that can be diagnosed by a layman.  Jandreau, 
supra.  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise to diagnose such a condition involving an internal 
part of his digestive system such as his esophagus.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, 
he cannot provide a competent opinion regarding diagnosis or 
causation.

The undersigned has fully considered the veteran's 
contentions.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in an of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements as in this case.  As noted above, the 
record is devoid of contemporaneously recorded medical 
evidence of any complaints, clinical findings or X-ray 
evidence indicative of GERD until many years post-service.  
The operative fact is that, while there were upper 
gastrointestinal complaints during service, the weight of the 
evidence shows that it did not result in the development of 
chronic disability during or after service.  And, as noted 
above, the gap of time of between in-service symptoms and the 
first medical evidence of a diagnosis of GERD is, in itself, 
significant and it weighs against the appellant's claim.  
Maxon, supra.  

Although the evidence indicates that the veteran currently 
has a diagnosis of GERD, there is no medical evidence or 
competent opinion that links his GERD to service.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for GERD must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Analysis:  BPH with urinary dysfunction

The Board finds that service connection for BPH with urinary 
dysfunction is not warranted.  The service medical records 
(SMRs) do show that the veteran sought treatment for urinary 
frequency, polyuria and dysuria.  The SMRs also show 
diagnoses of cystitis and urethritis.  And, in the August 
1976 Report of Medical History, the veteran marked that he 
had currently or had a history of frequent or painful 
urination.  However, the medical evidence in recent years is 
completely negative for a diagnosis of cystitis or 
urethritis.  The SMRs are completely negative for any 
findings that were attributed to a prostate disorder, to 
include BPH.  

Although the veteran had urinary complaints during service, 
to include frequency, there is no indication that they were 
linked to a prostate disorder.  It is apparent that they were 
due to infections of the bladder (cystitis) and urethra 
(urethritis), which resolved with treatment as evidenced by 
the absence of a subsequent diagnosis of either infection, to 
include, as noted above, in recent years.  There is no 
medical evidence or competent opinion that links a current 
genitourinary disease to active service or ACDUTRA or to an 
injury during INACDUTRA, nor is there such evidence that 
indicates that the veteran's urinary frequency is due to some 
underlying disease that began during service or is otherwise 
linked to service.  There is no medical evidence that 
supports the veteran's contention that he has a current 
genitourinary or prostate disability that is due to exposure 
to snow while in a pup tent.  

In addition, the first medical evidence documenting a 
diagnosis of BPH is dated in September 1995, more than 36 
years after service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that weighs against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  In other words, this type of evidence is too remote 
to be causally linked.  To the extent that the veteran's 
contention that he has had BPH with urinary dysfunction since 
service reflects continuity of symptomatology (see 38 C.F.R. 
§ 3.303), it is outweighed by the absence of any 
contemporaneously recorded medical evidence indicative of BPH 
until decades after active service.  Id. 

The Board is cognizant that the veteran contends that his BPH 
with urinary dysfunction is attributable to service.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As with the other disability at issue, in elaborating on the 
question of the veteran's lay statements on the diagnosis of 
BPH or some other genitourinary disorder with urinary 
frequency and continuity of relevant symptomatology, the 
Federal Circuit Court determined in Jandreau, supra that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

In the Board's judgment, the current disability in question, 
BPH or an enlarged prostate gland, cannot be determined by 
senses.  Such disease, which was diagnosed in part, upon a 
rectal examination, is not the type of disability that can be 
diagnosed by a layman.  Jandreau, supra.  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise to diagnose such a 
condition involving an internal gland.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  In this case, he cannot 
provide a competent opinion regarding diagnosis or causation.

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, the record is 
devoid of contemporaneously recorded post-service medical 
evidence of any complaints, clinical findings or X-ray 
evidence indicative of a prostate disease over a period o f 
decades since service.  While there were urinary complaints 
during service, such complaints were attributed to bladder 
and urethra infections rather than prostate disease and these 
infections resolved with treatment; the weight of the 
evidence shows that these symptoms did not result in the 
development of chronic disability during service.  As noted 
above, the gap of time of between in-service symptoms and the 
first medical evidence of a diagnosis of BPH is, in itself, 
significant and it weighs against the appellant's claim.  
Maxon, supra.  

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for BPH with 
urinary dysfunction must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Service connection for GERD is denied.

Service connection for BPH with urinary dysfunction is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


